IN THE COURT OF APPEALS OF IOWA

                                    No. 18-2204
                               Filed March 20, 2019


IN THE INTEREST OF S.B.,
Minor Child,

S.B., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Montgomery County, Amy L.

Zacharias, District Associate Judge.



       A mother appeals the termination of her parental rights to her child, born in

2018. AFFIRMED.



       Ivan E. Miller, Red Oak, for appellant mother.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       DeShawne L. Bird-Sell of Sell Law, PLC, Glenwood, guardian ad litem for

minor child.



       Considered by Vogel, C.J., and Vaitheswaran and Doyle, JJ.
                                           2


VAITHESWARAN, Judge.

       A mother appeals the termination of her parental rights to her child, born in

2018. She argues (A) the State failed to prove the grounds for termination cited

by the district court; (B) the department of human services failed to make

reasonable efforts to reunify her with the child; (C) the district court should not have

terminated her parental rights based on the parent-child bond; and (D) the district

court should have afforded her additional time to work toward reunification.

I.     Background Facts and Proceedings

       The mother had six children. The district court terminated her parental

rights to five of them in a separate proceeding. The court of appeals recently

affirmed the termination decision. See In re J.D., No. 18-1618, 2019 WL 156673,

at *1 (Iowa Ct. App. Jan. 9, 2019). We noted that the mother lived with and married

a registered sex offender and “continued to allow her husband to be around the

children in violation of a no-contact order.” Id.

       After the sixth child was born, the district court removed her from parental

custody based on the department’s attestation that her father was a registered sex

offender, he had not participated in treatment services, and he would pose an

imminent danger to the child. The district court later adjudicated the child in need

of assistance. The court reasoned, the mother “continues to exhibit behaviors that

prove she lacks any protective capacity to keep ANY of her children safe.” The

child remained out of the mother’s custody for the duration of the proceedings. The

father moved out of the state to live with his mother.
                                         3


      In time, the State petitioned to terminate the mother’s parental rights to the

sixth child. The district court granted the petition pursuant to several statutory

provisions. The mother appealed.

II.   Analysis

      A.     Grounds for Termination

      We may affirm the district court’s decision if we find clear and convincing

evidence to support any of the cited grounds for termination. See In re D.W., 791

N.W.2d 703, 707 (Iowa 2010). We will focus on Iowa Code section 232.116(1)(h)

(2018), which requires proof of several elements, including proof the child cannot

be returned to the parent’s custody.

      The mother argues she “filed for divorce” from the father and remedied

sanitation concerns in her home. In her view, she was “ready, willing and able” to

immediately care for her children. The district court was not persuaded. The court

stated:

      The reality is that while the house was a concern and wholly
      unsuitable for a young child, the greater concern is the utter lack of
      protective capacity on the part of [the mother]. She STILL does not
      understand why her children were not returned to her care. She is
      pregnant again, with [the registered sex offender] as the reported
      father. [The mother] had a choice to make early on in the half-
      siblings’ cases—her children or [the registered sex offender]. [The
      mother] has clearly made her choice and that is [the registered sex
      offender]. She married him and is now going to have another child
      with [him] as the father. The Court does not believe that [the mother]
      intends to . . . get divorced or end her relationship with [him]. She
      admitted to contact [with him three months before the termination
      hearing,] and the Court suspects ongoing contact given her current
      pregnancy. The Court specifically finds that [the mother’s] testimony
      regarding her relationship, or lack thereof, with [the father] to be not
      credible.

On our de novo review, we discern support for these findings.
                                          4


       The department caseworker assigned to the case testified that, in her

“professional opinion and that of . . . every professional” who “worked in this case,”

the mother appeared “to be an advocate for [the father] versus being an advocate

for her children.” Well into the proceedings, the department received information

that the father traveled to the State of Iowa and stayed at the mother’s home. The

caseworker opined, “Although [the mother] states that she is getting a divorce,

there is documented information conflicting with that intention. In addition, there

are reports that [the mother] has maintained a relationship with [the father] versus

establishing firm boundaries to ensure her child’s safety.”

       Notably, the mother conceded the divorce action had not been finalized.

She also conceded she was pregnant with another child fathered by the same

man.

       The mother’s ongoing relationship was particularly troubling, given

continued concerns about the father. The caseworker cited three evaluations of

the father “by three separate practitioners, including a practitioner that his attorney

chose for him,” all “recommend[ing] that he [was] at high risk to reoffend a child

and also recommend[ing] no unsupervised contact.” One of the evaluation reports,

based on several interviews with the father two to three months after the child’s

birth, stated:

              The client is at risk of reoffending in sexual contact with
       minors. He is not clearly accepting responsibility for the incident of
       the offense. He lacks firm boundaries with others and between
       himself and the children. Particularly concerning is the answer to the
       question what he enjoys most about parenting, “The hugs—lots and
       lots of hugs . . .” outside of any general statement about the
       meaningfulness of the relationship, the trust, or the satisfaction of
       seeing their growth and success as persons.
                                          5


In light of the father’s risk of reoffending and the mother’s ongoing contact with

him, we agree with the district court that the child could not be returned to the

mother’s custody.      We conclude termination was warranted under section

232.116(1)(h).

       B.     Reasonable Efforts

       The department is obligated to make reasonable efforts toward

reunification. See In re L.T., ___ N.W.2d ___, ___, 2019 WL 982910, at *7–8 (Iowa

2019). The mother does not assert the department impeded her efforts to visit the

child independently.    She contends she should have been afforded “share[d]

visitation time” with the father through “video-conferencing software.”

       The record reflects that, until three months before the termination hearing,

the mother had the opportunity to participate in the father’s Facetime visits with the

child in addition to exercising her own in-person supervised visits. The department

reported that the Facetime visits ended two months before the termination hearing

because the service provider could not locate the father. Accordingly, the mother’s

argument appears to be moot.

       In any event, we find scant support for the mother’s assertion that the

department had an obligation to facilitate her participation in the video

conferences. The request is inconsistent with her insistence that the relationship

ended and is further evidence of her willingness to place her relationship with the

father over the child’s needs.       We conclude the department satisfied its

reasonable-efforts mandate.
                                         6


       C.     Parent-Child Bond

       The mother argues termination is not in the child’s best interests, given the

bond she shared with her. She also argues the court should have granted an

exception to termination based on that bond. See Iowa Code §§ 232.116(2) (best

interests), 232.116(3)(c) (exception to termination based on parent-child bond).

The question of a bond is more appropriately examined under section

232.116(3)(c).

       There is scant evidence to establish that termination will be detrimental to

the child due to the closeness of the mother-child bond. See In re A.S., 906

N.W.2d 467, 476 n.3 (Iowa 2018). In addition, the mother’s past unwillingness to

protect the child and her half-siblings from the father overrode the bond she shared

with the child. Under the circumstances, we agree with the district court that “the

application of an exception to termination under Iowa Code § 232.116(3)(c) is not

warranted.”

       D.     Additional Time

       The mother argues the court should have afforded her additional time to

work toward reunification. See Iowa Code § 232.104(2)(b). Like the district court,

we are not convinced the mother would protect her child from the father. Without

progress on that front, additional time is not warranted.

       We affirm the termination of the mother’s parental rights to the child.

       AFFIRMED.